396 U.S. 277 (1970)
DOYLE ET AL.
v.
O'BRIEN, CHIEF OF POLICE OF SOMERVILLE, ET AL.
No. 1123, Misc.
Supreme Court of United States.
Decided January 12, 1970.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
Edward J. Duggan for appellants.
Robert H. Quinn, Attorney General of Massachusetts, John Wall, Assistant Attorney General, and Lawrence P. Cohen, Deputy Assistant Attorney General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.